                           1:20-cv-01352-JBM # 13           Page 1 of 6
                                                                                                      E-FILED
                                                                      Monday, 02 August, 2021 02:26:41 PM
                                                                              Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS


JOHN REGAN,                                            )
                                                       )
                               Plaintiff,              )
v.                                                     )      No.: 20-cv-1352-JBM
                                                       )
WEXFORD, et al.,                                       )
                                                       )
                               Defendants.             )

                        MERIT REVIEW – AMENDED COMPLAINT


       Plaintiff, proceeding pro se, files an amended complaint under 42 U.S.C. § 1983, alleging

deliberate indifference to his serious medical needs at the Pontiac Correctional Center

(“Pontiac”). The case is before the Court for a merit review pursuant to 28 U.S.C. § 1915A. In

reviewing the complaint, the Court accepts the factual allegations as true, liberally construing

them in Plaintiff's favor. Turley v. Rednour, 729 F.3d 645, 649-51 (7th Cir. 2013). However,

conclusory statements and labels are insufficient. Enough facts must be provided to “state a

claim for relief that is plausible on its face.” Alexander v. United States, 721 F.3d 418, 422 (7th

Cir. 2013)(citation and internal quotation marks omitted). While the pleading standard does not

require “detailed factual allegations,” it requires “more than an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Wilson v. Ryker, 451 Fed. Appx. 588, 589 (7th Cir. 2011)

quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       Plaintiff pleads that on an unidentified date, Pontiac physician, Defendant Dr. Tilden,

diagnosed him with degenerative disc disease. Defendant Tilden described Plaintiff’s condition

as chronic, ordering pain medication and referring him to the chronic clinic. On July 17, 2018,

the prescription for the unidentified pain medication ran out. Plaintiff submitted two sick call



                                                 1
                           1:20-cv-01352-JBM # 13            Page 2 of 6




slips and received no response. After waiting 20 days, Plaintiff filed an emergency grievance

which was denied as an emergency. Plaintiff provides a copy of the grievance [ECF 10 at 9],

which contained Counselor’s Cox’s recommendation that it be denied as an emergency and that

Plaintiff submit it to the grievance office. Pontiac Chief Administrative Officer, Teri Kennedy

signed-off, approving the recommendation.

       On August 20, 2018, Plaintiff was seen by medical staff and the prescription was

renewed. The unidentified medication was not delivered to his cell, however, until August 28,

2018. Plaintiff asserts that over the 41-day period he went without his medication, he suffered

extreme pain in his right leg, foot and mid to lower back.

       Plaintiff claims that he sent written requests to Defendant Tilden, asking that the

prescription be renewed, and received no response. Plaintiff asserts that Defendant knew of his

chronic condition and the need for the medication and that it was his responsibility to make sure

the prescription did not lapse. Plaintiff also asserts claims against Defendant Nicki Rambo whom

he identifies as both the Healthcare Administrator and Director of Nursing. Plaintiff asserts that

Defendant Rambo did not reply to his requests, failed to provide an effective sick call system,

and denied his grievance as an emergency.

       Plaintiff alleges against Defendant Wexford that it did not have a policy to ensure that

inmates promptly received prescribed medications. Plaintiff asserts that it takes an average of

seven days from the date in which medication is ordered for it to be received. The only fact

Plaintiff pleads in support, however, references the eight-day delay in his own case. Plaintiff

requests injunctive relief, as well as compensatory and punitive damages.




                                                 2
                           1:20-cv-01352-JBM # 13            Page 3 of 6




                                            ANALYSIS

       Deliberate indifference a prisoner’s serious medical need violates the Eighth

Amendment. Snipes v DeTella, 95 F.3d 586, 590 (7th Cir. 1996), citing Estelle v. Gamble, 429

U.S. at 104, 97 S. Ct. 285 (1976). “To determine if a prison official acted with deliberate

indifference, we look into his or her subjective state of mind.” Petties v. Carter, 836 F.3d 722,

729–30 (7th Cir. 2016), as amended (Aug. 25, 2016) (internal citations omitted). The defendant

must have actually known of and disregarded a substantial risk that Plaintiff would suffer harm.

Id. at 729–30. Defendants do not become liable merely as a result of their supervisory positions

over others, as the doctrine of respondeat superior (supervisor liability) does not apply to actions

filed under §1983. Pacelli v. DeVito, 972 F.2d 871, 877 (7th Cir. 1992).

       Here, Plaintiff names Defendant Tilden, but fails to plead that Defendant knew that the

prescription had lapsed so as to have been deliberately indifferent to him. While Plaintiff claims

he wrote to Defendant Tilden, he offers no details and does not plead facts to support that

Defendant received such messages. Section 1983 liability is predicated on fault, so to be liable, a

defendant must be “personally responsible for the deprivation of a constitutional right.” Sanville

v. McCaughtry, 266 F.3d 724, 740 (7th Cir.2001) (quoting Chavez v. Ill. State Police, 251 F.3d

612, 651 (7th Cir.2001)). “A defendant will be deemed to have sufficient personal responsibility

if he directed the conduct causing the constitutional violation, or if it occurred with his

knowledge or consent.” Ames v. Randle, 933 F.Supp.2d 1028, 1037–38 (N.D.Ill.2013) (quoting

Sanville, 266 F.3d at 740). “Simply receiving correspondence from a prisoner” does not make a

prison official liable for the alleged infraction. Norington v. Daniels, No. 11-282, 2011 WL

5101943, at *2–3 (N.D. Ind. Oct. 25, 2011).




                                                  3
                            1:20-cv-01352-JBM # 13            Page 4 of 6




        Plaintiff asserts, in essence, that after ordering medication, Defendant Tilden became

obligated in futuro, to make sure the prescription did not lapse. Plaintiff offers nothing to support

this allegation which likely would not give rise to a colorable negligence claim, much less the

higher deliberate indifference standard.

        Plaintiff asserts against Defendant Rambo that she did not respond to his requests, failed

to provide an effective sick call system, and denied his grievance as an emergency. Here, again,

Plaintiff fails to sufficiently plead that Defendant had actual knowledge of his situation. Diaz v.

McBride, 1994 WL 750707, at *4 (N.D. Ind. Nov. 30,1994) (a plaintiff cannot “establish

personal involvement and subject a prison official to liability under section 1983, merely by

sending the official various letters or grievances complaining about the actions or conduct of

subordinates.”) While Plaintiff further claims that Defendant Rambo denied his emergency

grievance, he fails to support this, having provided a copy of the grievance which does not

contain Defendant’s name anywhere on it.

        Plaintiff also alleges that Defendant Rambo was deliberately indifferent for not providing

an adequate sick call system. A prison employee may be held liable in his individual capacity for

the failure “to develop and implement policies and/or procedures that would have prevented

Plaintiff from suffering [harm]…” Willis v. Tejeda, No.14-9150, 2016 WL 6822662, at *4 (N.D.

Ill. Nov. 18, 2016). However, there are no allegations showing a nexus between the absence of a

sick call system and the non-renewal of the prescription. The sick call procedure available and

used by Plaintiff is a reasonable alternative to handle prescription refills. Here, there are no

allegations that any of the named Defendants was aware of, and accountable for, the alleged

failure of a sick call process for refilling prescriptions.




                                                    4
                            1:20-cv-01352-JBM # 13           Page 5 of 6




       Here, as in any deliberate indifference claim, Plaintiff must successfully plead that

Defendant knew of and disregarded “an excessive risk to inmate health or safety; the official

must both be aware of facts from which the inference could be drawn that a substantial risk of

serious harm exists, and he must also draw the inference.” Farmer v. Brennan, 511 U.S. 825, 837

(1994). This is so, even where the risk is one that the official should have perceived but did

not…” Id. at 838.Here, Plaintiff does not adequately plead that Defendant Rambo was aware that

Plaintiff was not receiving his medication so as to have been deliberately indifferent.

       Plaintiff alleges against Defendant Wexford that it did not have a policy to ensure that

inmates promptly received prescribed medications. Wexford may be liable under Monell v. New

York City Department of Social Services, 436 U.S. 658, 691-92 (1978), for the failure to

enact a policy. Watson v. Indiana Dep't of Correction, No.18-02791, 2020 WL 5815051, at *4

(S.D. Ind. Sept. 30, 2020) (citing Glisson v. Indiana Dep't of Corr., 849 F.3d 372, 381 (7th Cir.

2017)). “But proving Monell liability based on an absence of policy is difficult, because ‘a failure

to do something could be inadvertent and the connection between inaction and a resulting injury is

more tenuous,’ and, therefore ‘rigorous standards of culpability and causation must be applied to

ensure that the municipality is not held liable solely for the action of its employee.’” Watson,

2020 WL 5815051 at *4. To sustain such a claim, a plaintiff must show that Defendant Wexford

had ‘“actual or constructive knowledge that its agents [such as those administering the sick call

procedure] will probably violate constitutional rights’ in the absence of a [relevant] policy.” Id. at

*4. In addition, to establish liability for the absence of a policy, a plaintiff must provide “more

evidence than a single incident[,]”as is pled here. Calhoun v. Ramsey, 408 F.3d 375, 380 (7th

Cir. 2005). See id. (noting the Supreme Court’s caution against drawing an inference that “the




                                                  5
                            1:20-cv-01352-JBM # 13            Page 6 of 6




absence of a policy might reflect a decision to act unconstitutionally….” ). Plaintiff makes no

such showing here.

        While Plaintiff might well have a justiciable claim, he has not named Defendants who

could reasonably be presumed to have been aware that he was not receiving his medication and

who would have been empowered to rectify the situation. It is the Court’s understanding that

nurses and certified medical technicians routinely make rounds and pass out medication in the

housing units. While it is unclear whether these individuals would have had the responsibility to

dispense the renewed prescription, Plaintiff does not plead that he made complaints to any of

them. Plaintiff also does not indicate the circumstances under which he submitted the sick call

slips. Furthermore, he does not claim that he voiced his complaints, if indeed, he was seen in the

chronic clinic during the 40 days he went without his medication. Merely sending

correspondence to an individual who might not have received it is not enough to establish

constitutional liability.

        Plaintiff’s complaint is DISMISSED. He will be given an opportunity to file a second

amended complaint, consistent with this ruling.

        IT IS THEREFORE ORDERED:

        Plaintiff's amended complaint is dismissed for failure to state a claim pursuant to Fed. R.

Civ. P. 12(b)(6) and 28 U.S.C. § 1915A. Plaintiff will be given a final opportunity, within 30

days, to file a second amended complaint. The second amended complaint is to stand complete

on its own without reference to a prior pleading. The failure to file an amended complaint will

result in the dismissal of this case, without prejudice, for failure to state a claim.

_ 8/2/2021                                               s/ Joe B. McDade
ENTERED                                              JOE BILLY McDADE
                                                UNITED STATES DISTRICT JUDGE



                                                   6
